 

EXHIBIT 10.62

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”), is made as of the 27th day of
April, 2020 by and among Investview, Inc. a Nevada corporation (the “Company”),
and DBR Capital, LLC, a Pennsylvania limited liability company (the “Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor are parties to that certain Securities
Purchase Agreement of even date herewith (the “Purchase Agreement”); and

 

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investor to invest funds in the Company pursuant to the Purchase
Agreement, the Investor and the Company hereby agree that this Agreement shall
govern the rights of the Investor to cause the Company to register shares of
Common Stock issuable to the Investor, to receive certain information from the
Company, and to participate in future equity offerings by the Company, and shall
govern certain other matters as set forth in this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer, director or trustee of such Person, or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
adviser of, or shares the same management company or investment adviser with,
such Person.

 

1.2 “Board of Directors” means the board of directors of the Company.

 

1.3 “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended and/or restated from time to time.

 

1.4 “Common Stock” means shares of the Company’s common stock, par value $0.001
per share.

 

1.5 “Convertible Notes” means those certain Convertible Secured Promissory Notes
issued by the Company to the Investor pursuant to the Purchase Agreement.

 

1.6 “Damages” means any loss, damage, claim or liability (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act, or other federal or state law, insofar as such loss, damage, claim or
liability (or any action in respect thereof) arises out of or is based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of the Company, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

1.7 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options, warrants and the convertible notes issued pursuant to
the Purchase Agreement.

 

1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1.9 “Excluded Registration” means (i) a registration relating to the sale or
grant of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, equity incentive or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1 

 

 

1.10 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.

 

1.11 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits forward incorporation of substantial information
by reference to other documents filed by the Company with the SEC.

 

1.12 “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.

 

1.13 “IPO” means the Company’s first underwritten public offering of its Common
Stock under the Securities Act.

 

1.14 “Investor Director” means each of the directors of the Company designated
by the Investor pursuant to Sections 1.2(a) and 1.2(b) of the Voting Agreement.

 

1.15 “Key Employee” means any executive-level employee (including, division
director and vice president-level positions) as well as any employee who, either
alone or in concert with others, develops, invents, programs, or designs any
Company Intellectual Property (as defined in the Purchase Agreement).

 

1.16 “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

 

1.17 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

1.18 “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Convertible Note; (ii) any Common Stock, or any Common Stock
issued or issuable (directly or indirectly) upon conversion and/or exercise of
any other securities of the Company, acquired by the Investor after the date
hereof; and (iii) any Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right, or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
the shares referenced in clauses (i) and (ii) above.

 

1.19 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.

 

1.20 “SEC” means the Securities and Exchange Commission.

 

1.21 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.

 

1.22 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.

 

1.23 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

1.24 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Investor Counsel borne and paid by the Company as provided
in Subsection 2.3.

 

2 

 

 

1.25 “Voting Agreement” means that certain Voting Agreement, dated as of the
date hereof, by and among the Company, the Investor and the other parties
thereto.

 

2. Registration Rights. The Company covenants and agrees as follows:

 

2.1 Mandatory Registration.

 

(a) The Company shall prepare, and, as soon as practicable, but in no event
later than thirty (30) days from the date hereof, file with the SEC a
registration statement on Form S-1 (or Form S-3 if available) covering the
resale with respect to all Registrable Securities of Investor issued or issuable
upon conversion of the Convertible Notes and use its commercially reasonable
efforts to cause such registration statement to become effective and keep such
registration statement effective for a period of up to one hundred twenty (120)
days following the tenth (10th) anniversary of the date hereof or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that period shall be extended for a period of time
equal to the period the Investor refrains, at the request of an underwriter of
Common Stock (or other securities) of the Company, from selling any securities
included in such registration. If such registration statement (or any successor
registration statement) shall expire, the Company shall, prior to such
expiration, file a replacement registration statement that is in compliance with
this Subsection 2.1(a). If at any time and from time to time the Investor is
issued any additional Registrable Securities, the Company shall prepare and file
a registration statementwith respect to such additional Registrable Securities
in compliance with this Subsection 2.1(a).

 

(b) In furtherance of Subsection 2.1(a), the Company shall, as expeditiously as
reasonably possible:

 

(i) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(ii) furnish to the Investor such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Investor may reasonably request in order to facilitate their
disposition of its Registrable Securities;

 

(iii) register and qualify the securities covered by such registration statement
under such other securities or blue-sky laws of such jurisdictions as shall be
reasonably requested by the Investor; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(iv) in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;

 

(v) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(vi) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(vii) promptly make available for inspection by the Investor, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the Investor, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

3 

 

 

 

(viii) notify the Investor, promptly after the Company receives notice thereof,
of the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

 

(ix) after such registration statement becomes effective, notify the Investor of
any request by the SEC that the Company amend or supplement such registration
statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.2 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of the Registrable Securities.

 

2.3 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company, and the reasonable fees and disbursements of counsel for the Investor
(“Investor Counsel”), shall be borne and paid by the Company.

 

2.4 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Investor, and the partners, members, officers, directors, and stockholders
of the Investor; legal counsel and accountants for the Investor; any underwriter
(as defined in the Securities Act) for the Investor; and each Person, if any,
who controls the Investor or underwriter within the meaning of the Securities
Act or the Exchange Act, against any Damages, and the Company will pay to the
Investor, underwriter, controlling Person, or other aforementioned Person any
legal, including reasonable attorney’s fees, or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Subsection 2.4
(a) shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed, nor
shall the Company be liable for any Damages to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of the Investor, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.

 

(b) To the extent permitted by law, the Investor, severally and not jointly,
will indemnify and hold harmless the Company, and each of its directors, each of
its officers who has signed the registration statement, each Person (if any),
who controls the Company within the meaning of the Securities Act, legal counsel
and accountants for the Company, any underwriter (as defined in the Securities
Act), the Investor, and any controlling Person of any such underwriter or the
Investor, against any Damages, in each case only to the extent that such Damages
arise out of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
expressly for use in connection with such registration; and the Investor will
pay to the Company and each other aforementioned Person any legal, including
reasonable attorney’s fees, or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Subsection 2.4 (b) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Investor, which consent shall not be
unreasonably withheld, conditioned or delayed; and provided further that in no
event shall the aggregate amounts payable by the Investor by way of indemnity or
contribution under Subsections 2.4 (b) and 2.4(d) exceed the proceeds from the
offering received by the Investor (net of any Selling Expenses paid by the
Investor), except in the case of fraud or willful misconduct by the Investor.

 

4 

 

 

(c) Promptly after receipt, but no later than ten (10) business days after
reciept by an indemnified party under this Subsection 2.4 of notice of the
commencement of any action (including any governmental action) for which a party
may be entitled to indemnification hereunder, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Subsection 2.4, give the indemnifying party notice of the commencement thereof.
The indemnifying party shall have the right to participate in such action and,
to the extent the indemnifying party so desires, participate jointly with any
other indemnifying party to which notice has been given, and to assume the
defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action as set forth herein this Subsection 2.4, shall relieve such indemnifying
party of any liability to the indemnified party under this Subsection 2.4, to
the extent that such failure materially prejudices the indemnifying party’s
ability to defend such action. The failure to give notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Subsection 2.4.

 

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Subsection 2.4 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case, notwithstanding the fact that this Subsection 2.4
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any party hereto for which
indemnification is provided under this Subsection 2.4, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, legal expenses, including attorney’s fees, or other expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, legal expenses,
including attorney’s fees, or other expenses, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission of a material fact, relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission; provided, however, that, in any such case (x) the
Investor will not be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by the
Investor pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall the Investor’s liability pursuant to this Subsection 2.4 (d), when
combined with the amounts paid or payable by the Investor pursuant to Subsection
2.4 (b), exceed the proceeds from the offering received by the Investor (net of
any Selling Expenses paid by the Investor), except in the case of willful
misconduct or fraud by the Investor.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Investor under this Subsection 2.4 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.

 

2.5 Reports Under Exchange Act. With a view to making available to the Investor
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit the Investor to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:

 

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

 

(c) furnish to the Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies); and (ii) such other information as may be
reasonably requested in availing the Investor of any rule or regulation of the
SEC that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

 

5 

 

 

3. Information Rights.

 

3.1 Delivery of Company Information. The Company shall deliver to the Investor
each of the following; provided that the Investor may at any time and from time
to time direct the Company to, for the period specified by the Investor,
discontinue delivering all or any portion of the following:

 

(a) as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company (i) a balance sheet as of the end of such
year, (ii) statements of income and of cash flows for such year, and a
comparison between (x) the actual amounts as of and for such fiscal year and (y)
the comparable amounts for the prior year and as included in the Budget (as
defined in Subsection 3.1(d)) for such year, with an explanation of any material
differences between such amounts and a schedule as to the sources and
applications of funds for such year, and (iii) a statement of stockholders’
equity as of the end of such year, all such financial statements audited and
certified by Haynie & Company (or such other independent public accountant
approved by the Board of Directors, including each of the Investor Directors);

 

(b) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and cash flows for such fiscal quarter,
and an unaudited balance sheet and a statement of stockholders’ equity as of the
end of such fiscal quarter, all prepared in accordance with GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments; and (ii) not contain all notes thereto that may be required in
accordance with GAAP);

 

(c) as soon as practicable, but in any event within fifteen (15) days of the end
of each month, an unaudited income statement for such month, and an unaudited
balance sheet as of the end of such month, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);

 

(d) as soon as practicable, but in any event thirty (30) days before the end of
each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), approved by the Board of Directors (including each
of the Investor Directors) and prepared on a monthly basis, including balance
sheets, income statements, and statements of cash flow for such months and,
promptly after prepared, any other budgets or revised budgets prepared by the
Company;

 

(e) with respect to the financial statements called for in Subsection 3.1(a),
Subsection 3.1(b) and Subsection 3.1(c), an instrument executed by the chief
financial officer and chief executive officer of the Company certifying that
such financial statements were prepared in accordance with GAAP consistently
applied with prior practice for earlier periods (except as otherwise set forth
in Subsection 3.1(b) and Subsection 3.1(c)) and fairly present the financial
condition of the Company and its results of operation for the periods specified
therein;

 

(f) promptly following the occurrence thereof, notice of any material events or
occurrences with respect to the Company or any of its subsidiaries, including
material claims, proceedings, suits or actions (whether threatened or
materialized), loss of or termination of material contracts or customers,
material events that with the passage of time will materially impact future
operations of the Company (or its subsidiary companies) or any facility or
property where Company conducts its operations, loss of key employees, material
or adverse changes with respect to regulatory or reporting matters and material
defaults under any credit facilities, and any other event or occurrence that
would reasonably be expected to cause a material adverse effect with respect to
the Company or any of its subsidiaries; and

 

(g) such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as the Investor may from time to
time reasonably request.

 

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period all
financial statements (including, for the avoidance of doubt, annual, quarterly
and monthly financial statements) delivered pursuant to the foregoing sections
shall include both the consolidated financial statements and consolidating
financial statements of the Company and all such consolidated subsidiaries.

 

3.2 Inspection. The Company shall permit the Investor, at the Investor’s
expense, to visit and inspect the Company’s properties; examine its books of
account and records; and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by the Investor.

 

6 

 

 

3.3 Confidentiality. The Investor agrees that the Investor will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Subsection 3.3 by the Investor), (b)
is or has been independently developed or conceived by the Investor without use
of the Company’s confidential information, or (c) is or has been made known or
disclosed to the Investor by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that the Investor may disclose confidential information (i) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any prospective purchaser of any Registrable Securities from
the Investor, if such prospective purchaser agrees to be bound by the provisions
of this Subsection 3.3; (iii) to any existing or prospective Affiliate, partner,
member, stockholder, or wholly owned subsidiary of the Investor in the ordinary
course of business, provided that the Investor informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, regulation, rule, court order or subpoena, provided that the Investor
promptly notifies the Company of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure.

 

4. Rights to Future Stock Issuances.

 

4.1 Right of First Offer. Subject to the terms and conditions of this Subsection
4.1 and applicable securities laws, if the Company proposes to offer or sell any
New Securities, the Company shall first offer such New Securities to the
Investor. The Investor shall be entitled to apportion the right of first offer
hereby granted to it in such proportions as it deems appropriate, among (i)
itself, (ii) its Affiliates and (iii) its beneficial interest holders, such as
limited partners, members or any other Person having “beneficial ownership,” as
such term is defined in Rule 13d-3 promulgated under the Exchange Act, of the
Investor (“Investor Beneficial Owners”).

 

(a) The Company shall give notice (the “Offer Notice”) to the Investor, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

(b) By notification to the Company within thirty (30) days after the Offer
Notice is given, the Investor may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to that portion of such
New Securities which equals the proportion that the Common Stock then held by
the Investor (including all shares of Common Stock then issuable (directly or
indirectly) upon conversion and/or exercise, as applicable, of any Derivative
Securities then held by the Investor) bears to the total Common Stock of the
Company then outstanding (assuming full conversion and/or exercise, as
applicable, of all Derivative Securities then outstanding). The closing of any
sale pursuant to this Subsection 4.1(b) shall occur within the later of thirty
(30) days of the date that the Offer Notice is given and the date of initial
sale of New Securities pursuant to Subsection 4.1 (c).

 

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Subsection 4.1(b), the Company may, during
the thirty (30) day period following the expiration of the periods provided in
Subsection 4.1(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investor in accordance with this Subsection 4.1.

 

5. Additional Covenants.

 

5.1 Insurance. To the extent not already in place, the Company shall obtain,
within ninety (90) days of the date hereof, from financially sound and reputable
insurers (i) Directors and Officers liability insurance, (ii) term “key-person”
insurance on Joseph Cammarata and (iii) general commercial liability property
insurance with respect to the Company and its subsidiaries, each in an amount
and on terms and conditions satisfactory to the Board of Directors, including
each of the Investor Directors, and will thereafter maintain such insurance
policies until such time as the Board of Directors, including at least one
Investor Director, determines that such insurance should be discontinued. The
key-person policy shall name the Company as loss payee, and neither policy shall
be cancelable by the Company without prior approval by the Board of Directors,
including each of the Investor Directors. Notwithstanding any other provision of
this Section 5.1 to the contrary, for so long as an Investor Director is serving
on the Board of Directors, the Company shall not cease to maintain a Directors
and Officers liability insurance policy in an amount of at least $2 million
during the remainder of 2020 and $3 million during 2021 and thereafter unless
approved by each Investor Director, and the Company, shall annually, within
ninety (90) days after the end of each fiscal year of the Company, deliver to
the Investor a certification that such a Directors and Officers liability
insurance policy remains in effect. For clarification, Company at no time after
the insurance is in place as required by this Section 5.1, allow such insurance
to lapse without the approval of the Board of Directors, including at least one
Investor Director.

 

7 

 

 

5.2 Employee Agreements. Within sixty (60) days of the date hereof, the Company
will cause (i) each Person now or hereafter employed by it or by any subsidiary
(or engaged by the Company or any subsidiary as a consultant/independent
contractor) with access to confidential information and/or trade secrets to
enter into a nondisclosure and proprietary rights assignment agreement; and (ii)
each Key Employee to enter into a one (1) year noncompetition and
nonsolicitation agreement, substantially in the form approved by the Board of
Directors, including each of the Investor Directors. In addition, the Company
shall not amend, modify, terminate, waive, or otherwise alter, in whole or in
part, any of the above-referenced agreements or any restricted stock agreement
between the Company and any employee, without the consent of the Investor
Directors.

 

5.3 Matters Requiring Investor Director Approval. So long as the Investor is
entitled to designate an Investor Director, the Company hereby covenants and
agrees with the Investor that it shall not, without approval of the Board of
Directors, which approval must include the affirmative vote of at least one
Investor Director:

 

(a) liquidate, dissolve or wind-up the business and affairs of the Company,
effect any merger or consolidation, any sale, lease, transfer, exclusive license
or other disposition, in a single transaction or series of related transactions,
of all or substantially all the assets of the Company, or any other similar
transaction, or consent to any of the foregoing;

 

(b) amend, alter or repeal any provision of the Certificate of Incorporation or
Bylaws of the Company;

 

(c) create, or authorize the creation of, or issue or obligate itself to issue
shares of, any additional class or series of capital stock, or increase the
authorized number of shares of any additional class or series of capital stock
of the Company;

 

(d) purchase or redeem (or permit any subsidiary to purchase or redeem) or pay
or declare any dividend or make any distribution on, any shares of capital stock
of the Company other than repurchases of stock from former employees, officers,
directors, consultants or other persons who performed services for the Company
or any subsidiary in connection with the cessation of such employment or service
at the lower of the original purchase price or the then-current fair market
value thereof;

 

(e) create, or authorize the creation of, or issue, or authorize the issuance of
any debt security or create any lien or security interest (except for purchase
money liens or statutory liens of landlords, mechanics, materialmen, workmen,
warehousemen and other similar persons arising or incurred in the ordinary
course of business) or incur other indebtedness for borrowed money, including
but not limited to obligations and contingent obligations under guarantees, or
permit any subsidiary to take any such action with respect to any debt security
lien, security interest or other indebtedness for borrowed money, other than
equipment leases or trade payables incurred in the ordinary course of business;

 

(f) create, or hold capital stock in, any subsidiary that is not wholly owned
(either directly or through one or more other subsidiaries) by the Company, or
permit any subsidiary to create, or authorize the creation of, or issue or
obligate itself to issue, any shares of any class or series of capital stock, or
sell, transfer or otherwise dispose of any capital stock of any direct or
indirect subsidiary of the Company, or permit any direct or indirect subsidiary
to sell, lease, transfer, exclusively license or otherwise dispose (in a single
transaction or series of related transactions) of all or substantially all of
the assets of such subsidiary;

 

(g) increase or decrease the authorized number of directors constituting the
Board of Directors;

 

(h) make any loan or advance to, or own any stock or other securities of, any
subsidiary or other corporation, partnership, or other entity other than
subsidiaries existing on the date hereof;

 

8 

 

 

(i) make any loan or advance to any Person, including, without limitation, any
employee or director of the Company or any subsidiary, except advances and
similar expenditures in the ordinary course of business or under the terms of an
employee stock or option plan approved by the Board of Directors which includes
the affirmative vote of at least one Investor Director;

 

(j) guarantee, directly or indirectly, any indebtedness except for trade
accounts of the Company or any subsidiary arising in the ordinary course of
business;

 

(k) otherwise enter into or be a party to any transaction with any director,
officer, or employee of the Company or any “associate” (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such Person, including without
limitation any “management bonus” or similar plan providing payments to
employees in connection with a change of control, except for transactions
contemplated by this Agreement and transactions made in the ordinary course of
business and pursuant to reasonable requirements of the Company’s business and
upon fair and reasonable terms that are approved by the Investor Directors;

 

(l) enter into any agreement or engage in any transaction with a value (whether
payable to or by the Company) in excess of $25,000;

 

(m) hire, terminate, or change the compensation of the executive officers,
member of the Board of Directors or Key Employees, including approving any
option grants or stock awards to executive officers, members of the Board of
Directors or Key Employees;

 

(n) change the principal business of the Company, enter new lines of business,
or exit the current line of business;

 

(o) sell, assign, license, pledge, or encumber any assets of the Company,
including including but not limited to technology, software, patents or
intellectual property, other than sales of inventory in the ordinary course of
business and licenses granted in the ordinary course of business;

 

(p) enter into any corporate strategic relationship involving the payment,
contribution, or assignment by the Company or to the Company of money or assets
greater than $25,000;

 

(q) alter the Company’s tax status or make any material determination with
respect to the Company’s tax obligations;

 

(r) effect transfers, including transfers of cash or assets, or enter into any
agreement or engage in any other transaction between the Company and any Company
subsidiary or between Company subsidiaries;

 

(s) make any change or determination with respect to any material or adverse
compliance matters, or take any action that materially or adversely affects the
Company’s compliance regime;

 

(t) make any change or determination with respect to any material or adverse
regulatory or reporting matters of the Company, or take any action that
materially or adversely affects the Company’s regulatory or reporting regime, or
settle any material litigation or dispute;

 

(u) permit any subsidiary to do any of the foregoing.

 

5.4 Board Matters. Unless otherwise determined by the vote of a majority of the
directors then in office (which shall include the Investor Directors), the Board
of Directors shall meet at least monthly unless approved by each Investor
Director, in accordance with an agreed-upon schedule. The Company shall
reimburse the non-employee directors for all reasonable out-of-pocket travel
expenses incurred (consistent with the Company’s travel policy) in connection
with attending meetings of the Board of Directors. The Company shall cause to be
established, as soon as practicable after such request, and will maintain, an
(i) audit and (ii) compensation committee, each of which shall consist solely of
non-management directors. Each non-employee director shall be entitled in such
person’s discretion to be a member of any committee of the Board of Directors.

 

9 

 

 

5.5 Successor Indemnification. If the Company or any of its successors or
assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, the Certificate of Incorporation, or
elsewhere, as the case may be.

 

5.6 Indemnification Matters. The Company hereby acknowledges that one (1) or
more of the directors nominated to serve on the Board of Directors by the
Investors (each an “Investor Director”) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more of the Investors and certain of their Affiliates (collectively, the
“Investor Indemnitors”). The Company hereby agrees (a) that it is the indemnitor
of first resort (i.e., its obligations to any such Investor Director are primary
and any obligation of the Investor Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Investor
Director are secondary), (b) that it shall be required to advance the full
amount of expenses incurred by such Investor Director and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of any such Investor Director to the extent legally
permitted and as required by the Company’s Certificate of Incorporation or
Bylaws of the Company (or any agreement between the Company and such Investor
Director), without regard to any rights such Investor Director may have against
the Investor Indemnitors, and, (c) that it irrevocably waives, relinquishes and
releases the Investor Indemnitors from any and all claims against the Investor
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Investor Indemnitors on behalf of any such Investor Director with respect to
any claim for which such Investor Director has sought indemnification from the
Company shall affect the foregoing and the Investor Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of such Investor Director against the
Company. The Investor Directors and the Investor Indemnitors are intended
third-party beneficiaries of this Subsection 5.6 and shall have the right, power
and authority to enforce the provisions of this Subsection 5.6 as though they
were a party to this Agreement.

 

5.7 Right to Conduct Activities. The Company hereby agrees and acknowledges that
DBR Capital, LLC (together with its Affiliates) is a professional investment
organization, and as such reviews the business plans and related proprietary
information of many enterprises, some of which may compete directly or
indirectly with the Company’s business (as currently conducted or as currently
propose to be conducted). The Company hereby agrees that, to the extent
permitted under applicable law, DBR Capital, LLC (and its Affiliates) shall not
be liable to the Company for any claim arising out of, or based upon, (i) the
investment by DBR Capital, LLC (or its Affiliates) in any entity competitive
with the Company, or (ii) actions taken by any partner, officer, employee or
other representative of DBR Capital, LLC (or its Affiliates) to assist any such
competitive company, whether or not such action was taken as a member of the
board of directors of such competitive company, an investor or otherwise, and
whether or not such action has a detrimental effect on the Company; provided,
however, that the foregoing shall not relieve (x) the Investor from liability
associated with the unauthorized disclosure of the Company’s confidential
information obtained pursuant to this Agreement, or (y) any director or officer
of the Company from any liability associated with his or her fiduciary duties to
the Company.

 

6. Miscellaneous.

 

6.1 Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
parties hereto, the successors and permitted assigns of the Investor and the
successors of the Company, whether so expressed or not. None of the parties
hereto may assign its rights or obligations hereof without the prior written
consent of the other party, except that the Investor may, without the prior
consent of the Company, assign its rights to any of its Affiliates that
purchases Registrable Securities or to which the Investor transfers Registrable
Securities. This Agreement shall not inure to the benefit of or be enforceable
by any other third party Person.

 

6.2 Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile, email or other
electronic format) shall be deemed an original, shall be construed together and
shall constitute one and the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by all of the other parties hereto.

 

6.3 Headings. The headings of the Sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement and are not to be considered in construing or interpreting this
Agreement.

 

10 

 

 

6.4 Notices.

 

(a) All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be delivered (a) in hand by person with written
receipt of the person to whom such notice is intended; (b) by registered or
certified mail, postage prepaid, return receipt requested; or (c) by a generally
recognized commercial courier service or overnight delivery service, (Federal
Express or UPS), for next business day delivery, postage prepaid, with delivery
receipt requested. All notices sent in accordance with this Subsection 6.4 shall
be deemed “Delivered” unless otherwise specified herein, the same day if
delivered by hand in person with receipt and signature of the intended recipient
or by an authorized officer of the intended recipient; if by registered or
certified mail, three (3) business days after the same is deposited in the U.S.
Mail; or if sent by a commercial courier service or overnight delivery service
for next business day delivery, one (1) business day after payment and receipt
of mailing. All communications shall be sent to the respective parties at their
address as set forth on the signature pages hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Subsection 6.4.

 

(b) Consent to Electronic Notice. Notwithstanding any contrary language set
forth in subsection (a) immediately above, the Investor consents to the delivery
of any stockholder notice by electronic transmission pursuant to the Nevada
Revised Statutes, Title 7, Chapter 78, Section 370 (or any successor thereto) at
the electronic mail address or the facsimile number set forth below such
Investor’s name on the Schedules hereto, as updated from time to time by notice
to the Company, or as on the books of the Company. The Investor agrees to
promptly notify the Company of any change in such stockholder’s electronic mail
address, and that failure to do so shall not affect the foregoing.

 

6.5 Amendments and Waivers. Any term of this Agreement may be amended, modified
or terminated and the observance of any term of this Agreement may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and the Investor. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

6.6 Severability. If any provision of this Agreement shall be found by any court
of competent jurisdiction to be invalid or unenforceable, the parties hereby
waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect. However, if any such invalid or
unenforceable provision cannot by modified to become enforceable, then such
provision(s) shall be stricken from the Agreement in its/their entirety and all
the other provisions hereof shall be continuing in full force and effect.

 

6.7 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

6.8 Entire Agreement. This Agreement, the Purchase Agreement and that certain
Investor Rights Agreement, dated as of the date hereof, by and between the
Company and the Investor constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and
this agreement supersedes and replaces all other prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof.

 

6.9 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the Borough of Manhattan, the City of New
York and State of New York, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

11 

 

 

Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

6.10 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

6.11 Remedies; Cumulative. The parties acknowledge that a breach by either party
of its obligations hereunder will cause irreparable harm to the other party, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the parties acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by a party of the provisions of this Agreement,
that the non-defaulting party shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein or allowed by law, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required. None of the
rights, powers or remedies conferred upon the parties pursuant to the terms and
provisions of this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to every other right, power
or remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

6.12 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

6.13 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, and without any additional consideration, the parties agree to provide
further information or assurances; execute and deliver such additional
agreements, documents and instruments; and take such other actions and do such
other things, as may be necessary or appropriate to carry out the terms and
provisions of this Agreement, the intent of the parties and give effect to the
transactions contemplated hereby.

 

[Remainder of Page Intentionally Left Blank. Authorized Signatures on Following
Page]

 

12 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  INVESTVIEW, INC.         By:     Name: Joseph Cammarata   Title: Chief
Executive Officer

 

  Address: Investview, Inc.     234 Industrial Way West     Building A. Suite
202     Eatontown, NJ 07724   Email: joe@investview.com

 

  With a copy to:           Michael Best & Friedrish LLP     790 N. Water Street
    Suite2500     Milwaukee, WI 53202     Attention: Kevin C. Timken

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  INVESTOR:       DBR CAPITAL, LLC         By:     Name: David B. Rothrock  
Title: Managing Member Executive

 

Address: 1645 Kecks Road     Breinigsville, PA 18031   Email: dbr@rothrock.com

 

  with copies to:           Morgan, Lewis & Bockius LLP     1701 Market Street  
  Philadelphia, Pennsylvania 19103-2921     Attn: Michael J. Pedrick, Esq.

 

13 

 

